Citation Nr: 0304126	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-33 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active military service from April 1971 to 
December 1971.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which in 
pertinent part denied the veteran's claim of entitlement to 
service connection for PTSD.  

In October 1996, the veteran provided oral testimony before a 
Hearing Officer at the RO.  A transcript has been associated 
with the claims file.  


FINDINGS OF FACT

1.  The veteran did not engage in combat during service.

2.  The veteran does not have a current diagnosis of post-
traumatic stress disorder.  

3.  There is no credible supporting evidence to show in-
service stressors, which might support a diagnosis of PTSD.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file to ascertain whether further remand 
to the RO is necessary in order to assure compliance with the 
new legislation.  The Board notes that the development of 
medical evidence appears to be complete.  By virtue of the 
correspondence, the May 1996 statement of the case, the 
October 1996 and September 2002 supplemental statements of 
the case (SSOCs), and associated correspondence issued since 
the veteran filed his claim, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.

In addition, the veteran was advised that if he adequately 
identified relevant records with names, addresses, and 
approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  Further, the veteran was 
advised of the specific VCAA requirements in the supplemental 
statement of the case issued in September 2002.  The RO also 
advised the veteran of the evidence obtained and considered 
in deciding his claim in that September 2002 SSOC.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. § 
5107(a) (West 2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West 2002)).  The Board therefore finds that 
no useful purpose would be served in remanding this matter 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).


II.  Factual background

The veteran's service medical records are negative for any 
complaints or treatment related to PTSD or any other 
psychiatric-related disorder.  Both his induction examination 
in April 1971, and his separation examination in December 
1971, were negative for any psychiatric adnormality.

The veteran's service personnel records indicate a military 
occupational specialty of rifleman.  The records also 
indicate service in the Republic of Vietnam from October 4 to 
October 30, 1971.  There is no indication that the veteran 
participated in combat with the enemy during that time.

The veteran was accorded a VA examination in March 1972.  The 
examination report was negative for any complaints, findings, 
or diagnosis of PTSD or any other psychiatric disability. 

VA outpatient treatment records dated in 1987 and 1989 show 
that the veteran presented and participated in detoxification 
programs.  The diagnoses included alcoholism, cocaine, and 
marijuana abuse.  He was also diagnosed with anxiety 
neurosis.  

In a statement dated in June 1995, the veteran stated that he 
was stationed at Fire Base Tomahawk in 1970 for three months' 
duration.  He stated that, while he was assigned to the Fire 
Base, the Army was constantly shelling the Vietcong from that 
location.  

VA outpatient treatment records dated in April 1995 show that 
the veteran presented at the Mental Health Clinic requesting 
drug rehabilitation.  He was diagnosed with cocaine 
dependence, cannabis dependence, and organic mood disorder 
versus major depressive disorder.  He was discharged from the 
program due to positive testing for marijuana.  The record 
reflects that the veteran participated in individual therapy 
sessions from April 1995 to September 1996, due to difficulty 
coping with anger and depression.  The sessions focused on 
traumatic memories of child abuse and unresolved grief due to 
the death of the veteran's grandmother, memories of basic 
training, anxiety associated with memories of Vietnam, death 
of a friend, financial problems, and situational stress.  The 
diagnosis was depressive disorder, not otherwise specified.  
In March 1996 the veteran was admitted to a substance abuse 
program.  The diagnoses were history of depression; "rule 
out" adjustment disorder or objective findings of PTSD, 
substance abuse history, and chronic pain syndrome.  It was 
noted that he had suicidal ideation, seen as more of an 
adjustment reaction to chronic pain syndrome compounded by 
situational stressors.  

During his October 1996 personal hearing at the RO, the 
veteran testified that he had served two months and seventeen 
days in the Republic of Vietnam.  He reiterated that he 
served at Fire Base Tomahawk, and he specifically stated that 
there had been no incoming enemy fire, only outgoing fire by 
U.S. military personnel in support of troop operations.  He 
said he saw the corpse of an American soldier outside his 
barracks, whose death was due to an overdose.  A good friend 
of his was killed in Vietnam prior to his own tour of duty 
there.  He indicated he had never been under enemy fire.  He 
said that the outgoing shelling all night long had been nerve 
wracking, and that he had started smoking marijuana a lot to 
keep his nerves intact.  He said he did not receive any 
treatment following his return from Vietnam.  He testified 
that, in the mid 1980's, he had received psychiatric 
treatment due to attempted suicide.  

A VA hospitalization report dated in January 1999 shows that 
veteran presented with history of cocaine dependence, 
cannabis dependence, depression, chronic headaches, and 
chronic back pain.  During his hospitalization, treatment for 
history of depression, history of polysubstance abuse and 
dependence, and family problems was provided.  The discharge 
diagnoses included opiate abuse, depressive disorder, not 
otherwise classified, and cocaine dependence.  

VA outpatient treatment records dated from January to 
February 1999 show that the veteran participated in a 
substance abuse program and received occupational therapy.  

III.  Service connection for PTSD

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Notwithstanding the lack 
of a diagnosis of a psychiatric disorder during service, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125 (2001).

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, 6 Vet. App. 
at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, in June 1999, and retroactive to March 1997, that 
regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance 
with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that 
combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the 
provisions of § 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the claimed 
in- service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2002) (effective March 7, 1997).  

The amendment implemented the Cohen decision, which had held 
that 38 C.F.R. § 3.304(f) did not adequately reflect the law 
of the governing statute, 38 U.S.C.A. § 1154(b).  The 
effective date of the amendment, March 7, 1997, was the date 
the Cohen decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault.  
The regulation now reads:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below: 

(1)  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

(2)  If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of § 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor. 

(3)  If a [PTSD] claim is based on in-service 
personal assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a 
[PTSD] claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior changes 
may constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

67 Fed. Reg. 10,330 (March 7, 2002), to be codified at 38 
C.F.R. § 3.304(f).  The effective date of the amendment 
was March 7, 2002, the date of its issuance as a final 
rule.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Here, we observe 
that the RO, in its discussion of PTSD in the SOC and SSOCs 
provided to the veteran and his representative, referred to 
both the previous and the amended provisions of 38 C.F.R. 
§ 3.304(f).  This case is not grounded in an allegation of 
personal assault.  In any event, the changes to the cited 
regulation do not affect the ultimate disposition of this 
appeal; if anything, the amended regulation establishes a 
somewhat lesser burden.  Notwithstanding the above, in 
considering the veteran's claim of entitlement to service 
connection for PTSD received in 1996, the Board will apply 
the version of the regulation most favorable to him.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Where a 
determination is made that the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The veteran has not asserted that he engaged in combat, and 
the competent evidence of record indicates that the veteran 
did not participate in combat activities.  More specifically, 
his separation report and service personnel records clearly 
document that he served in Vietnam for less than one month.  
Moreover, although his military occupational specialty was 
light weapons infantryman, and he testified that he was in 
the infantry, his testimony and other statements further 
indicate that he spent his Vietnam tour on an artillery 
firebase and experienced no incoming fire or other enemy 
action.  That information bespeaks no combat experiences in 
service.  

The competent evidence of record indicates that the veteran's 
diagnoses have included depression, depressive disorder, not 
otherwise specified, alcoholism, cocaine dependence, cannabis 
abuse, and adjustment disorder.  

The veteran has contended that he has PTSD.  However, he has 
not indicated that he was treated for a psychiatric disorder 
while in service.  Moreover, on VA examination after the 
veteran's separation from service, there was no showing that 
he had PTSD.  Furthermore, the veteran has submitted no 
evidence to show that he currently has PTSD.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has PTSD has been presented, and, in fact, 
there is no medical evidence of any psychiatric disorder in 
service or within the first post-service year.  See Rabideau 
v. Derwinski, 2 Vet. App. at 143.

Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The evidence 
now of record fails to show that the veteran currently has 
PTSD or that another psychiatric disorder is related to 
service.  Thus, this claim must be denied.  38 U.S.C.A. §§ 
1110, 5107(a); 38 C.F.R. § 3.303.

The Board notes that the veteran's representative in the 
Appellant's Brief, submitted in February 2003, requested that 
this case be remanded for in order to provide the veteran a 
complete thorough psychiatric examination, to include a 
battery of psychological tests, to pursue the possibility of 
a diagnosis of PTSD.  As noted above, the evidence of record 
demonstrates that the appellant was not a veteran of combat, 
and that there is no corroborative evidence of in-service 
stressors.  It is well established that the sufficiency of a 
stressor is a clinical determination for the examining mental 
health professional.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  However, the existence of in-service stressor and 
the issue of combat status are adjudicative matters to be 
decided by the Board.  In light of the above findings, the 
Board finds that further VA psychiatric examination would be 
of no probative value in this matter.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  The benefit 
sought on appeal must, accordingly, be denied.


ORDER

Entitlement to service connection for PTSD is denied.  




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

